Citation Nr: 0613968	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-05 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher initial evaluation for lower back 
strain with scoliosis, evaluated as 10 percent disabling 
prior to December 6, 1999, as 20 percent disabling from 
December 6, 1999 to June 30, 2000, and as 60 percent 
disabling from June 30, 2000.

2.  Entitlement to a higher initial evaluation for sinusitis, 
evaluated as 10 percent disabling.

3.  Entitlement to a higher initial evaluation for 
epididymitis, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AS HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
November 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2005 the veteran testified before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West  
Supp. 2001) and who participated in this decision.

The Board notes that the veteran initially perfected his 
appeal as to four issues:  entitlement to service connection 
for chronic bronchitis and sinusitis, and to higher initial 
evaluations for low back strain with scoliosis and 
epididymitis.  Service connection for sinusitis was 
ultimately granted, and the veteran appealed the evaluation 
assigned.  In July 1999, he withdrew his appeal for service 
connection for bronchitis.  In December 1999 he similarly 
expressed a desire to withdraw his appeals for higher initial 
evaluations for his lower back disability, sinusitis, and 
epididymitis.  Yet, in the same document, he requested that 
the withdrawal be accepted as a claim for increased 
evaluations for the same disabilities.

Because the veteran continued to request increased 
evaluations for his now service connected lower back 
disability, sinusitis, and epididymitis, the Board finds that 
the veteran did not intend to withdraw his appeals as to 
these issues, and will review the proper evaluation to be 
assigned from the date of service connection, in March 1998.  
However, the veteran did not express a similar intent to 
continue his claim for service connection for bronchitis.  
Because this withdrawal was expressed by the veteran, in 
writing, in a separate correspondence with the RO, and 
because the veteran has not expressed a desire to continue 
the claim for service connection for this condition, the 
Board finds that the veteran has effectively withdrawn his 
appeal as to the issue of service connection for bronchitis.

The Board notes that the RO granted a 20 percent evaluation 
for the service-connected lower back disability, effective in 
December 1999, and a 60 percent evaluation, effective in June 
2000.  Concerning the service connected sinusitis and 
epididymitis, the RO granted 10 percent evaluations, 
respectively, effective in March 1998, the date of service 
connection, for both.  However, as these increased ratings do 
not constitute a full grant of all benefits possible, and as 
the veteran has not withdrawn his claims, these issues are 
still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  In 
addition, as the Board has found that the veteran's appeal is 
to the ratings initially assigned, the Board will consider 
the proper evaluations to be assigned for these disabilities 
from the time period beginning with the grant of original 
service connection, pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).  


FINDINGS OF FACT

1.  Prior to December 6, 1999, the service connected low back 
strain with scoliosis was manifested by painful, limited 
motion no more than slight in severity and without muscle 
spasm, X-ray evidence of minor scoliosis without fracture or 
degenerative joint disease, determined to be of no clinical 
significance, and neurological findings within normal limits.

2.  Prior to June 30, 2000, the service connected low back 
strain with scoliosis was manifested by painful, limited 
motion no more than moderate in severity and right-sided 
sciatica, X-ray evidence of minimal scoliosis without 
fracture, subluxation, or degenerative disease, and 
neurological findings within normal limits. 

3.  Beginning June 30, 2000, the service connected low back 
strain with scoliosis is manifested by no more than severe 
symptoms of lumbosacral strain; clinical evidence of a 
radicular component at L5-S1 disc but with neurological 
manifestations remaining within normal limits; and X-ray 
evidence showing a normal lumbosacral spine without 
degenerative changes or ankylosis. 

4.  The service connected sinusitis is manifested by more 
than six episodes of non-incapacitating sinusitis requiring 
short term antibiotic treatment and characterized by 
headaches, pain, and discharge.

5.  The service connected epididymitis is manifested by 
intermittent recurring symptoms requiring treatment with 
prescribed medications but absent the need for 
hospitalization and/or intensive management.  


CONCLUSION OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for low back strain with scoliosis prior to December 
6, 1999 are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (prior to 2003).

2.  The criteria for an initial evaluation greater than 20 
percent for low back strain with scoliosis prior to June 30, 
2000 are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (prior to 2003).

3.  The criteria for an initial evaluation greater than 60 
percent for low back strain with scoliosis beginning June 30, 
2000 are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 
4.44, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (prior to 
September 2002); Diagnostic Codes 5235 through 5243 (2005).

4.  The criteria for an initial evaluation of 30 percent, and 
no greater, for sinusitis, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.97, Diagnostic Code 6513 (2005).

5.  The criteria for an initial evaluation greater than 10 
percent for epididymitis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7525 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the instant case, 
the veteran filed his claim prior to the effective date for 
VCAA, hence the appropriate notice was not given prior to the 
initial AOJ decision.  Nonetheless, the appropriate notice 
was provided to the veteran by a letter dated in September 
2004.  In addition, the February 1999 statement of the case 
(SOC) and the March 2002 SOC and May 2004 supplemental 
statement of the case (SSOC) provided notice of the laws and 
regulations, including the changed regulations governing the 
evaluation of back disabilities.  These documents notified 
the veteran of the evidence and information necessary to 
substantiate his claim for higher initial evaluations, and 
requested that he provide it.  In addition, the VA fully 
notified the veteran of what was required to substantiate his 
claims.  Together, the VCAA letters, SOC and SSOC provided 
the veteran with a summary of the evidence, the applicable 
laws and regulations, and a discussion of the facts of the 
case.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, the service department, 
Social Security Administration (SSA), and other federal 
agencies.  He was asked to provide a properly executed 
release so that VA could request private medical treatment 
records for him, but was further advised that it was 
ultimately his responsibility to send medical treatment 
records from any private physicians.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

A service-connection claim that provides for disability-
compensation benefits consists of the following five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA requires notice to a claimant of 
how a VA service connection claim may be substantiated as to 
all five elements of such a claim, including degree of 
disability and effective date of disability.

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the benefit if the claim should be granted.  See 
Dingess/Hartman, supra.  Even though the notice was 
inadequate on this element, there is no prejudice in issuing 
a final decision with regard to the ratings for the low back 
and epididymitis because the preponderance of the evidence is 
against the veteran's claims for increased ratings.  As a 
result, there is no prejudice to the veteran because an 
increased rating is not awarded and there is no effective 
date to be determined.  With regard to the claim for an 
increased rating for sinusitis, because the Board is granting 
an increased rating for this claim, the RO will then have an 
opportunity to inform the veteran of how an effective date 
will be determined when it effectuates the Board's grant.  
Therefore, the veteran is not prejudiced in issuing a final 
decision on this claim.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c), (d) (2005).  The RO obtained service medical 
records, VA treatment records, VA examination reports, as 
well as written statements from the veteran.  Furthermore, 
the veteran submitted additional private medical records, and 
statements from his VA and private treating physicians, which 
the RO considered.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case the veteran was afforded 
VA examinations in May 1998, March 1999, January 2000, July 
2000, and October and November 2003.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§ 5103 and 5103A; 38 C.F.R. § 3.159.



II.  Higher Initial Evaluations

The veteran claimed service connection for various 
disabilities in March 1998, including a lower back 
disability, a sinus condition, and epididymitis.  Service 
connection for these conditions was subsequently granted, and 
the veteran appealed the evaluations assigned, averring that 
his disabilities were productive of greater impairment than 
reflected by the originally assigned evaluations.  In 
particular, the veteran testified before the undersigned 
Veterans Law Judge that his service-connected lower back 
disability requires treatment by muscle relaxers and pain 
killers, which he takes daily, and by physical therapy three 
times per week, at minimum, and sometimes five times per 
week.  He testified that this disability interferes with his 
employment as a mail carrier, and that he has had to call in 
sick one to three times a week.  Furthermore, he stated he 
must employ an agency to take care of his home, as he is 
unable to do the work.  He testified that he is further 
prescribed nasal sprays and antibiotics for his sinusitis, 
and that he must take ibuprofen to treat the headaches he 
experiences as a manifestation of the condition.  Concerning 
his service connected epididymitis, the veteran testified 
that he must treat himself daily with ice packs and 
elevation, as well as anti-inflammatories for the pain.  He 
experiences pain during sexual function and urination.  
Finally, he wears a prescribed brace for his back and support 
for his epididymitis. 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  



A.  Lower Back

In a June 1998 rating decision, the RO granted service 
connection for low back strain with scoliosis and assigned a 
10 percent disabling under Diagnostic Code 5295, effective 
March 12, 1998, the day the veteran's claim for service 
connection was received.  In February 2000, the RO increased 
this evaluation to 20 percent, effective December 6, 1999, 
the date the RO believed it had received the veteran's claim 
for increase.  In so doing, the RO changed the diagnostic 
code under which the disability was evaluated to 5295-5292, 
or, consideration of the evaluation as lumbosacral strain or 
as limitation of motion of the lumbar spine.  See 38 C.F.R. 
§ 4.27.  In January 2001, the RO again increased the 
evaluation assigned the veteran's service connected lower 
back disability, to 60 percent, effective June 30, 2000, 
again based on the RO's belief that the veteran had submitted 
a new claim for increase.  The RO also again changed the 
diagnostic code under which the disability was evaluated, to 
5295-5293, or, consideration of the evaluation as lumbosacral 
strain or as intervertebral disc syndrome.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As above explained, in the Introduction, the veteran appeared 
to withdraw his claims for increase, but in the same document 
articulated an intention to continue the claim for increased 
evaluations for his service connected disabilities.  The 
Board thus found that he had not effectively withdrawn his 
claims.  Consequently, the Board's finding has the effect of 
creating three distinct, or "staged" time periods in the 
claim for a higher initial evaluation for the lower back 
disability:  (1) prior to December 6, 1999, (2) from December 
6, 1999 to June 29, 2000, and (3) beginning June 30, 2000.  
The Board will discuss each in turn.



i.  prior to December 6, 1999

Under the regulations in effect at this time, 38 C.F.R. § 
4.71a, Diagnostic Code 5292 contemplated limitation of motion 
of the lumbar spine and afforded a 10 percent evaluation for 
slight limitation of motion.  The next higher evaluation, 20 
percent, was warranted for moderate limitation of lumbar 
spine motion.  

Prior to December 6, 1999, VA examination reports reflected 
findings of range of lumbar spine motion no greater than 
slight in severity.

In May 1998, range of lumbar spine motion was found to be 
full.  The examiner noted moderate tenderness to palpation of 
the thoracic and lumbar spine.  Neurological findings were 
noted to be normal.  Results of X-rays evidenced slight 
scoliotic deformity unassociated with any vertebral body 
abnormality, and no evidence of fracture or degenerative 
joint disease.  The examiner reading the X-rays noted that 
the findings of scoliosis were extremely minor and considered 
of questionable clinical significance.

In March 1999, the veteran again underwent VA examination.  
At this time, the examiner noted that the veteran exhibited 
no point tenderness or muscle spasm.  Range of lumbar spine 
motion was measured at 90 degrees forward flexion, 30 degrees 
extension, 25 degrees lateral flexion, bilaterally, and 35 
degrees lateral rotation, bilaterally.  Straight leg raising 
was negative.  Neurovascular examination of the lower 
extremities, including motor strength, was found to be within 
normal limits.  X-ray findings were noted to be normal, and 
at this time without findings of scoliosis.

Absent findings of limitation of range of lumbar motion more 
than slight, the medical evidence simply cannot show that the 
veteran's manifestations warrant an evaluation greater than 
10 percent under Diagnostic Code 5292.

Diagnostic Code 5295, which pertains to lumbosacral strain, 
affords a 20 percent evaluation for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  But, 
again, the medical evidence does not show that the required 
manifestations are present.  VA and non-VA treatment records 
and a statement from the veteran's treating VA physician 
document complaints of and treatment for lower back pain.  
However, although the veteran's chiropractor reported 
intermittent spasms on a September 1999 statement, there are 
no consistent findings of muscle spasm and no findings of 
loss of lateral spine motion in a standing position.  This is 
confirmed by the lack of findings of spasm on other VA and 
private medical records during this period and by the 
chiropractic records showing spasm on some records from July 
to December 1999 while other of the chiropractic records were 
negative for findings of spasm.

Finally, diagnostic Code 5293, which pertains to 
intervertebral disc syndrome, affords a 20 percent evaluation 
for moderate symptomatology and recurring attacks.  But at 
this time, the medical evidence simply does not show that 
findings of a diseased disc with neurological manifestations 
had been made.  Rather, the clinical medical evidence prior 
to December 6, 1999, reflects that the veteran manifested 
minimal scoliosis, absent fracture, subluxation, or 
degenerative disc disease; no more than mild limitation of 
motion; and normal neurological findings.  

After review of the medical evidence, the Board finds that 
the preponderance of medical evidence simply does not support 
an evaluation of greater than 10 percent for the veteran's 
low back strain with scoliosis prior to December 6, 1999.

ii.  from December 6, 1999 to June 29, 2000

Under the regulations in effect at this time, Diagnostic Code 
5292, affords a 40 percent evaluation for limitation of 
lumbar spine motion that is for severe.  Diagnostic Code 
5295, affords a 40 percent evaluation for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  However, the medical evidence again simply 
does not demonstrate that the required manifestations were 
then present.

The veteran underwent VA examination in January 2000 which 
does show moderate limitation of motion and positive straight 
leg raising.  Straight leg raising was measured at 45 
degrees, bilaterally whereas forward flexion was measured at 
60 degrees, extension at 20 degrees, lateral flexion at 20 
degrees, bilaterally, and rotation at 20 degrees, 
bilaterally.  X-ray results continued to show no evidence of 
degenerative disease, fracture, or subluxation but did again 
show minimal scoliosis.  And, while deep tendon reflexes were 
shown to be at 2+, and other neurological tests and signs 
were negative, the examiner diagnosed right sided sciatica.

VA and non VA treatment records document complaints of and 
treatment for lower back pain.  However, the medical evidence 
does not show that the veteran was found to exhibit listing 
of the whole spine, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  Absent findings of severe lumbosacral strain or, in 
the alternative, limitation of motion of the lumbar spine 
that is more than moderate, the medical evidence simply 
cannot show that the veteran's manifestations warrant an 
evaluation greater than 20 percent under Diagnostic Code 5292 
or 5295.

Diagnostic Code 5293, affords a 40 percent evaluation for 
severe symptomatology of recurring attacks with intermittent 
relief.  In addition, VA treatment records reflect entries 
describing neuropathy and paresthesias.  However, findings of 
neuropathy and paresthesias are attributed in the treatment 
records to medications prescribed for another condition.  
Once the medication was stopped, the symptoms were shown to 
dissipate.  Moreover, while the VA examiner in July 2000 
diagnosed right sided sciatica, the medical evidence does not 
show that the manifestations required for a 40 percent 
evaluation under Diagnostic Code 5293 are present.  Rather, 
the medical evidence at this time continues to show 
neurological findings within normal limits.



iii.  Beginning June 30, 2000

The regulations governing the evaluation of back disabilities 
changed during the pendency of the veteran's claim.

Diagnostic Code 5293, affords a 60 percent evaluation for 
pronounced symptomatology with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (prior to September 26, 2003), and 5293 
(prior to September 23, 2002).  60 percent is the maximum 
rating under this code.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation 
was afforded for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

Note (1) following the criteria stated that for purposes of 
evaluations under 5293, an incapacitating episode was defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" was defined to mean 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2) following the criteria indicated that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities were to be evaluated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective September 23, 2002).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries 
of the Spine, the spine is to be evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 100 percent evaluation, 
the only rating higher than 60 percent under this code, 
contemplates unfavorable ankylosis of the entire spine.

Notes following the General Rating Formula stipulate the 
following.  Note (1) requires that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code.

Note (5) explains that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.

Note (1) following the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes stipulates that for 
purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5243 
(2005).

The criteria for rating intervertebral disc syndrome that 
became effective on September 23, 2002, contained a note 
defining incapacitating episodes and chronic orthopedic and 
neurologic manifestations.  The Federal Register version 
setting forth the final rule indicates that the three notes 
following the version of Diagnostic Code 5293 that became 
effective on September 23, 2002, were deleted when 
intervertebral disc syndrome was reclassified as Diagnostic 
Code 5243 in the criteria that became effective on September 
26, 2003.  This was apparently inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the present case, the Board notes that 60 percent is the 
highest evaluation afforded under either Diagnostic Code 5293 
of the old criteria or under the new criteria based on 
incapacitating episodes.  Notwithstanding, higher evaluations 
can be warranted under other diagnostic codes; however, the 
Board finds that the medical evidence does not support a 
grant of an evaluation greater than 60 percent under either 
the old or the new criteria.

Higher evaluations are warranted under both the old and 
revised criteria for complete ankylosis of the spine, or for 
residuals of fractured vertebrae with cord involvement.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5286, and 5285 (prior to 
2003) or for unfavorable ankylosis of the entire spine under 
Diagnostic Codes 5237, 5243 (2005).  However, again, the 
medical evidence does not show that the required 
manifestations are present.  The report of VA examination 
conducted in October 2003 reflects no findings of ankylosis, 
or fracture of the vertebrae, with or without involvement of 
the spinal cord.  Rather, the veteran was found to exhibit 
range of motion in the thoracic and lumbar spine, albeit 
limited and with pain.  However, at 70 degrees flexion, 20 
degrees extension and lateral bending at 20 degrees on the 
right and 15 degrees on the left, it is clear that such 
motion, while limited, does not approach ankylosis.  

The Board must also consider whether under the criteria in 
effect since September 2002, separate ratings are appropriate 
for the various manifestations of the lumbar spine 
disability.  However, while the veteran has been diagnosed  
with intervertebral disc syndrome, the medical evidence does 
not show that the veteran manifests neurological findings 
such as would warrant separate compensable evaluations as is 
contemplated under Note (1) following the general rating 
formula under the new criteria.  Findings contained in the 
October 2003 VA examination report reflect no complaints of 
radiculopathy or paresthesias and findings of no spasm, deep 
tendon reflexes measuring 1-2/4 bilaterally, muscle strength 
at 5 of 5, and normal sensory findings.  

VA and non-VA treatment records document complaints of and 
treatment for lower back problems.  Specifically, statements 
proffered by the veteran's treating VA physician, Neil M. 
Ampel, M.D., Infectious Disease, in October and June 2004 
document complaints of generalized back pain requiring pain 
management, and persistent, severe pain with radiation into 
the right leg and spasms in the lower back.  Dr. Ampel 
further noted that magnetic resonance imaging (MRI) evidenced 
degenerative changes in the lumbar sacral area in August 
2004.  Statements and an examination report proffered by the 
veteran's private treating chiropractor, Nathan S. Conlee, 
D.C., in November 2004 and June 2004 reflect that the veteran 
suffers from chronic lumbar pain and dysfunction secondary to 
osteoarthritic changes, fibromyalgia and congential scoliosis 
complicated by compensatory muscle spasming.  Yet, neither 
physician provided clinical findings other than degenerative 
changes by MRI, or diagnoses of neurological manifestations.  
Supporting the absence of clinical findings, a June 2004 
examination report offered by David Jacobs, M.D., noted 
normal reflexes, sensation and motor strength throughout 
without atrophy or gross asymmetry in the lower extremities.

Thus, the medical evidence simply reveals no objectively 
observed neurological findings manifested as part of the 
veteran's service-connected lower back disability.  Hence 
separate, compensable evaluations for neurological 
manifestations are not warranted, for reasons fully expressed 
above.  

In evaluating the veteran's service-connected lower back 
disability, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca, 
supra.  The veteran's complaints of pain and pain upon motion 
and findings of limited and painful motion were considered in 
the level of impairment and loss of function attributed to 
his lower back disability.  The Board notes that these 
manifestations are credited to provide the evaluation already 
assigned for this disability herein.  VAOPGCPREC 36-97 
(December 12, 1997).  

After review of the medical evidence, the Board finds that 
the preponderance of the evidence is against the assignment 
of an evaluation for the service-connected low back strain 
with scoliosis greater than 60 percent under either the old 
or the new criteria from June 30, 2000.

B.  Sinusitis

The RO granted service connection for sinusitis in a February 
1999 rating decision, assigning a 10 percent evaluation, 
effective March 12, 1998, the day the veteran's claim for 
service connection was received.  

The evaluation of sinusitis is governed by a General Rating 
Formula for Sinusitis, Diagnostic Codes 6510 through 6514.  
The veteran's sinusitis is evaluated as maxillary chronic 
sinusitis, or Diagnostic Code 6513.  The current 10 percent 
rating contemplates one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  The general rating 
formula provides a 30 percent evaluation where the veteran 
experiences three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation is 
afforded following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus and 
purulent discharge or crusting after repeated surgeries.  See 
38 C.F.R. § 4.97, Diagnostic Code 6513 (2005).  

In the present case, the medical evidence supports an 
evaluation of 30 percent for the service connected sinusitis 
from the date of service connection.

The record contains VA examinations dated in May 1998, 
January 2000, July 2000, and October 2003, VA and non VA 
treatment records.  These records reflect that the veteran 
has consistently complained of and been treated for 
intermittent symptoms of sinusitis, treated with antibiotics 
at times.  During the October 2003 VA examination, the 
veteran reported having been treated at the VA Medical Center 
(VAMC) five times with a two-week course of antibiotics for 
his sinusitis in the past year, and twice by his private 
health care provider.  The examiner diagnosed recurrent acute 
sinusitis and described a treatment plan to include a trial 
of long term antibiotics from four to six weeks and obtaining 
computed tomography (CT) scan of the paranasal sinuses to 
screen for anatomic abnormality and persistent mucoperiosteal 
sinus disease.  In July 2000, he reported treatment with 
antibiotics and symptoms including headaches.  VA and non-VA 
treatment records document treatment with antibiotics as 
early as 1998 and 1999.

Statements proffered by Dr. Ampel in October and June 2004, 
and in January 1999 document recurring sinusitis with 
headaches and dizziness, requiring treatment with 
antibiotics.  A statement from his treating nurse in June 
1999 documents complaints of colored drainage and headache 
with corresponding treatment with antibiotics.  

Yet, while these records reflect treatment for numerous 
short-term (less than four weeks) non-incapacitating episodes 
of sinusitis by antibiotics characterized by headaches, pain 
and discharge, the medical evidence does not reflect that the 
veteran has had radical surgery, or near constant sinusitis 
after repeated surgeries.  

Hence, after review of the medical evidence, the Board finds 
that the evidence supports an initial evaluation of 30 
percent, and no greater, for the service-connected sinusitis.  
See 38 C.F.R. §§ 3.102, 4.7 (2005).

The assignment of "staged ratings" have been considered, in 
accordance with Fenderson, supra, but in this case, the Board 
finds that the grant of 30 percent is warranted to the date 
of initial service connection, as discussed above.

C.  Epididymitis

The RO granted service connection for epididymitis in a June 
1998 rating decision, assigning a noncompensable evaluation, 
effective March 12, 1998, the day the veteran's claim for 
service connection was received.  In February 1999, the RO 
increased the evaluation to 10 percent, effective March 12, 
1998.

The veteran's epididymitis was evaluated under Diagnostic 
Code 7525, which contemplates chronic epididymo-orchitis.  
The criteria instruct that the condition be rated as urinary 
tract infection, except for tubercular infections.  There is 
no indication in the medical evidence that the veteran's 
infection is tubercular.  Urinary tract infections are 
evaluated under a general rating schedule of Ratings of the 
Genitourinary System-Dysfunction.  See 38 C.F.R. § 4.115a.  
Under this general rating schedule, urinary tract infections 
are afforded a 10 percent evaluation where they require long-
term drug therapy and 1-2 hospitalizations per year, and/or 
require intermittent intensive management.  A 30 percent 
evaluation is warranted for urinary tract infections that are 
of recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or require continuous intensive management.  Poor 
renal function is to be evaluated as renal dysfunction but, 
again, the medical evidence does not reflect that the 
veteran's service-connected epididymitis is characterized by 
poor renal function.  38 C.F.R. §§ 4.115a, 4.115b,  
Diagnostic Code 7525 (2005).

The record contains VA examinations dated in May 1998, 
January 2000, July 2000, and October 2003, and VA and non VA 
treatment records.  These records show findings of a tender 
nodule on the right testicle and intermittent treatment with 
antibiotics.  The records also show that the veteran requires 
scrotal support and uses cold compresses and Motrin to 
relieve the pain.  He is diagnosed with testicular pain 
secondary to chronic epididymitis and chronic epididymitis.  
The November 2003 VA examination report included the results 
of laboratory testing, which showed no compromise in renal 
function.

Statements proffered by Dr. Ampel in October and June 2004, 
and in January 1999 document the continued manifestations of 
pain and the need for continuing treatment including support, 
cold compresses and Motrin.  A statement from his treating 
nurse in June 1999 documents treatment for complaints of 
pain.  Yet, neither the examination reports, treatment 
records, nor statements indicate that hospitalization, 
intensive management, or drainage was necessary for the 
condition.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence does not support a finding that 
the veteran meets the criteria for an award of an initial 
evaluation greater than 10 percent for the service connected 
epididymitis.

The assignment of "staged ratings" have been considered, in 
accordance with Fenderson, supra, but in this case, and as 
discussed above, was not found to be appropriate.


III.  Extraschedular Evaluation

The veteran has indicated that his service connected 
disabilities, particularly his back, interferes with his 
employment.  He has testified that he attends prescribed 
physical therapy three times a week at minimum, and sometimes 
five times a week, and that he calls in sick to work from one 
to three times per week.  The Board notes that the severity 
of the veteran's lower back disability has been recognized in 
the granting of a 60 percent disability evaluation.  In 
addition, by this decision, the Board recognizes the 
increased severity of the service-connected sinusitis, as 
discussed above.  However, the Board can find no evidence of 
exceptional disability in this case.  The veteran has not 
required treatment so frequent, or hospitalization, such as 
to render the application of the schedular criteria 
impractical.  Rather, the record shows that the veteran is 
able to continue employment, and that he does so.  Hence, as 
a whole, the evidence does not show that the impairment 
resulting solely from the lower back disability, sinusitis, 
and epididymitis warrants extra-schedular consideration.  
Accordingly, the Board concludes that the impairment 
resulting from the service-connected low back strain with 
scoliosis is adequately compensated by the 60 percent 
evaluation from June 30, 2000, the 20 percent evaluation from 
December 6, 1999, and the 10 percent evaluation from March 
12, 1998.  The impairment resulting from the service 
connected sinusitis is adequately compensated by the 30 
percent evaluation assigned from March 12, 1998.  The 
impairment resulting from the service connected epididymitis 
is adequately compensated by the 10 percent evaluation 
assigned.  


ORDER

An initial evaluation for low back strain with scoliosis 
greater than 10 percent prior to December 6, 1999, greater 
than 20 percent prior to June 30, 2000, and greater than 60 
percent beginning June 30, 2000 is denied.

An initial evaluation for sinusitis of 30 percent, and no 
greater, is granted subject to the laws and regulations 
governing the award of monetary benefits.

An initial evaluation for epididymitis greater than 10 
percent is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


